UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1212


In Re:   CAROL L. GRAY PIZZUTO,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (5:12-cv-00149-FPS-JES)


Submitted:   June 26, 2014                  Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carol L. Gray Pizzuto, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carol Pizzuto petitions for a writ of mandamus seeking

relief from alleged errors by the district court in her civil

proceeding.          We     conclude        that     Pizzuto        is    not     entitled       to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.               Kerr    v.    United     States

Dist.    Court,      426       U.S.       394,    402      (1976);       United      States      v.

Moussaoui,     333      F.3d     509,      516-17       (4th      Cir.    2003).       Further,

mandamus     relief       is   available         only      when    the    petitioner       has   a

clear right to the relief sought.                       In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             As    Pizzuto       may      prove      her    claims       by    way   of    direct

appeal, the mandamus relief sought by Pizzuto is not available.

Accordingly,       although          we    grant      leave       to     proceed      in   forma

pauperis,     we     deny      the     petition       for      writ      of    mandamus.         We

dispense     with       oral     argument         because         the     facts      and    legal

contentions       are     adequately        presented        in    the     materials       before

this court and argument would not aid the decisional process.



                                                                               PETITION DENIED




                                                 2